If section 710 of the Code of Civil Procedure requires a construction which makes it applicable to the salaries of legislative officers, it must by the same construction be held applicable, in terms and intention, to the salaries provided by the constitution for constitutional officers. This seems to be conceded, but Justice Van Dyke holds that as to the latter class of officers it is unconstitutional, while the principal opinion leaves this question open. According to my view of the case, the question thus left undecided is important, if not vital. A law will not be so construed as to bring it in conflict with the constitution if such construction can be avoided without disregarding the plainly expressed intention of the legislature — or, in other words, if it can be given any reasonable construction in harmony with the fundamental law.
This law is, in my opinion, at least susceptible of a construction limiting its application to debts other than salary demands, and ought to receive that construction if, according to the construction placed upon it by the court, it is even in part unconstitutional. Concurring, as I do, in the view expressed by Justice Van Dyke upon the constitutional question, I must dissent from the judgment.
Rehearing denied. *Page 199